Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 18, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a term of imprisonment of 4 Vi to 9 years. We reject defendant’s contention that County Court erred in denying his motion to suppress identification testimony. The record supports County Court’s determination that the photographic identification of defendant by an undercover police officer was confirmatory in nature and not unduly suggestive. In addition, the fact that the police officer was involved in two face-to-face drug transactions with defendant confirms County Court’s further finding that the officer had an independent basis for his identification testimony. Finally, we find no merit to defendant’s additional argument that the second felony offender statute is unconstitutional.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.